PER CURIAM.
The appellant’s argument that the trial court erred in denying his petition for writ of mandamus is rejected. But because the underlying action constitutes a “collateral criminal proceeding” pursuant to section 57.085(10), Florida Statutes, the trial court improperly imposed liens upon the appellant’s inmate trust account for payment of court costs and fees. See Cox v. Crosby, 31 Fla. L. Weekly D310, — So.2d-, 2006 WL 176681 (Fla. 1st DCA Jan. 26, 2006), rev. granted sub nom., McDonough v. Cox, 924 So.2d 809 (Fla.2006); Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003). We accordingly reverse the hen order imposed as a result of appellant’s filing of the petition for writ of mandamus. The trial court should direct the reimbursement of any funds that have been withdrawn from the appellant’s account to satisfy the improper lien orders.
The order on appeal is AFFIRMED as to the challenge to the order by which the trial court denied mandamus, but is RE*1059VERSED as to the challenge to the lien orders.
ERVIN, BARFIELD, and POLSTON, JJ., concur.